Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     Agreement and Plan of Merger (this “Agreement”), dated as of November 24,
2010, by and between Angeles Partners XII, a California limited partnership (the
“California Partnership”), and Angeles Partners XII, LP, a Delaware limited
partnership (the “Delaware Partnership”).
     WHEREAS, Angeles Realty Corporation II, a California corporation (the
“Managing General Partner”), is the managing general partner of the California
Partnership and of the Delaware Partnership;
     WHEREAS, AIMCO Angeles GP, LLC, a Delaware limited liability company (the
“Non-Managing General Partners”), is the non-managing general partner of the
California Partnership and the Delaware Partnership;
     WHEREAS, the Managing General Partner and the Non-Managing General Partner
have determined that the merger of the California Partnership with and into the
Delaware Partnership is in the best interests of the California Partnership, the
Delaware Partnership and their respective limited partners; and
     WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which
such merger will be consummated.
     NOW, THEREFORE, in consideration of these premises and of the mutual
provisions, conditions and covenants herein contained, the parties hereto do
hereby agree as follows:
     1. The Merger. Upon the terms and subject to the conditions set forth
herein, the California Partnership shall be merged with and into the Delaware
Partnership (“Merger”), and the Delaware Partnership shall be the surviving
entity in the Merger (the “Surviving Entity”). As soon as practicable after all
of the conditions to the Merger set forth herein have been satisfied, the
California Partnership and the Delaware Partnership shall (a) execute a
certificate of merger and file it with the California Secretary of State and
(b) execute a certificate of merger and file it with the Delaware Secretary of
State. The Merger will become effective upon the filing of such certificates
(the “Effective Time”).
     2. Consequences of the Merger.
          (a) Certificate of Limited Partnership. The certificate of limited
partnership of the Delaware Partnership in effect immediately prior to the
Effective Time shall be the certificate of limited partnership of the Surviving
Entity unless and until subsequently amended.
          (b) Partnership Agreement. The limited partnership agreement of the
California Partnership in effect immediately prior to the Effective Time, as
amended as set forth on Annex A hereto, shall be the partnership agreement of
the Surviving Entity (as so amended, the “Partnership Agreement”) unless and
until subsequently amended. The general partners and each limited partner of the
Surviving Entity shall have the rights under, be bound by and be subject to the
terms and conditions of, the Partnership Agreement, as a general partner or
partner, as applicable.
          (c) Conversion of Equity Interests.
          (i) General Partners. The Managing General Partner and the
Non-Managing General Partner shall be the managing general partner and
non-managing general partner, respectively, of the Surviving Entity. The
interests of the Managing General Partner and the Non-Managing General Partner
in the California Partnership immediately prior to the Effective Time shall be
converted into equivalent interests in the Surviving Entity. The interests of
the Managing General Partner and the Non-Managing General Partner in the
Delaware Partnership immediately prior to the Effective Time shall be cancelled.

1



--------------------------------------------------------------------------------



 



          (ii) Limited Partners. Each limited partner in the California
Partnership shall be a limited partner in the Surviving Entity. The interest of
each limited partner in the California Partnership immediately prior to the
Effective Time shall be converted into an equivalent interest in the Surviving
Entity. The interest of each limited partner in the Delaware Partnership
immediately prior to the Effective Time shall be cancelled.
          (d) Tax Treatment of Merger. The parties hereto acknowledge and agree
that for federal income tax purposes the Merger will be treated as follows:
          (i) The California Partnership will be deemed to have obtained as a
result of the Merger an initial capital account balance in the Surviving Entity
reflecting the tax bases of the assets so treated as contributed by the
California Partnership to the Surviving Entity.
          (ii) Each partner in the Surviving Entity will have an initial capital
account balance in the Surviving Entity equal to its proportionate share of such
initial capital account balance so deemed obtained by the California
Partnership.
          (iii) In accordance with the foregoing, the respective initial capital
account balances of the general partners and limited partners of the Surviving
Entity immediately following the Effective Time shall be the same as those of
the general partners and the limited partners of the California Partnership
immediately prior to the Effective Time.
          (iv) The Merger should not be treated as a realization event and, in
accordance with the foregoing, the Surviving Entity shall be treated as the
continuation of the California Partnership for federal income tax purposes.
     3. No Dissenters’ Rights. None of the partners in the California
Partnership or the Delaware Partnership will have any dissenters’ rights in
connection with the Merger.
     4. Conditions to the Merger. The Merger shall not occur unless and until
the Merger has been approved or consented to by a majority in interest of
limited partners of each of the California Partnership and the Delaware
Partnership.
     5. Further Acts After Effective Time. If, at any time after the Effective
Time, the Surviving Entity considers or is advised that any deeds, bills of
sale, assignments, assurances, or any other actions or things are necessary or
desirable to vest, perfect, or confirm of record or otherwise in the Surviving
Entity its right, title or interest in, to or under any of the rights,
properties or assets of the California Partnership to be acquired by the
Surviving Entity as a result of, or in connection with, the Merger or to
otherwise carry out this Agreement, the general partner of the Surviving Entity
shall be authorized to execute and deliver, in the name and on behalf of the
California Partnership, all such deeds, bills of sale, assignments and
assurances, and to take and do, in the name and on behalf of the California
Partnership all such other actions and things as may be necessary or desirable
to vest, perfect or confirm any and all right, title and interest in, to and
under such rights, properties or assets in the Surviving Entity or to otherwise
carry out this Agreement.
     6. Abandonment. At any time prior to consummation of the Merger, this
Agreement may be terminated and the Merger may be abandoned without liability to
any party hereto upon the mutual consent of the California Partnership and the
Delaware Partnership, in their sole discretion and for any reason or for no
reason, notwithstanding approval of this Agreement by any of their partners.
     7. Applicable Law. This Agreement shall be governed in all respects by the
laws of the State of Delaware as applied to contracts entered into solely
between residents of, and to be performed entirely in, such state.

2



--------------------------------------------------------------------------------



 



     8. No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any person, entity, or organization other than the parties hereto
(and their successors and assigns) any rights or remedies hereunder.
     9. Entire Agreement. This Agreement, together with the Annex hereto,
constitutes the entire agreement of the parties with respect to the subject
matter hereof. All prior or contemporaneous agreements or understandings between
the parties with respect to the subject matter hereof, whether written or oral,
are merged herein and shall be of no force or effect. This Agreement cannot be
changed, modified, or discharged except by a writing executed and delivered by
each of the parties.
     10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
[Remainder of this page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to
be signed as of the date first above written.

            ANGELES PARTNERS XII
      By:   ANGELES REALTY CORPORATION II,         its Managing General Partner 
 

        By:   /s/ Derek S. McCandless         Name:   Derek S. McCandless       
Title:   Senior Vice President and
Assistant General Counsel   

            ANGELES PARTNERS XII, LP
      By:   ANGELES REALTY CORPORATION II,         its Managing General Partner 
 

        By:   /s/ Derek S. McCandless         Name:   Derek S. McCandless       
Title:   Senior Vice President and
Assistant General Counsel   

 



--------------------------------------------------------------------------------



 



ANNEX A
THIRD AMENDMENT
TO THE
AMENDED CERTIFICATE AND AGREEMENT OF LIMITED PARTNERSHIP
OF
ANGELES PARTNERS XII, LP

 